Citation Nr: 0206226	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes on schedular as well as extraschedular 
bases.


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from February 1974 to January 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Los 
Angeles, California.  The RO denied the veteran's claim of 
entitlement to permanent and total disability rating for 
pension purposes.  


FINDING OF FACT

The veteran without good cause failed to report for scheduled 
VA examinations associated with his claim for a permanent and 
total disability rating for pension purposes on schedular as 
well as extraschedular bases.  


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for pension purposes on schedular as well as 
extraschedular bases is denied as a matter of law.  38 C.F.R. 
§ 3.655 (2001);  Sabonis v. Brown; 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim seeking non service-connected 
pension in February 1995.  He was afforded a VA examination 
in July 1995 at which time he reported being unemployed since 
June 1992 due to a back injury and subsequent surgery.  He 
attempted to return to work in November and December 1994, 
but was unable to continue for more than six weeks due to his 
back pain.  At the time of examination he complained of sharp 
radiating pains in his legs; numbness in his feet and legs; 
leg cramps; lower back pain; and difficulty sitting, standing 
or walking for any extended period of time.  

Physical examination revealed lower back pain due to 
prolonged sitting; however, all of the veteran's joints were 
noted to have full range of motion and his neurological 
system was intact.  His straight leg raise was negative and 
his knee flexion was noted as 5/5.  



A scar from a laminectomy was noted, as was a 
"periumbilical" hernia, which the examiner concluded was 
reducible.  The examiner diagnosed the veteran with chronic 
lower back pain due to disc herniation status post 
laminectomy.  He noted "subjective and sensory" deficits 
consistent with the veteran's history.  

The RO received treatment records in February 1996 from VA 
Medical Centers where the veteran received treatment from May 
1995 to January 1996.  Clinical records indicate that the 
veteran was an obese male in acute distress with a small 
umbilical hernia.  It was noted that the veteran underwent 
back surgery in 1992 with temporary improvement.  A radiology 
profile dated in May 1995 indicated degenerative disc disease 
at L3-4, L4-5 and L5-S1 with a grade I posterior 
spondylolisthesis of L4 and L5.  It was specifically noted 
that no spondylolysis was identified.  The veteran was 
diagnosed with status post L3-L5 laminectomy and degenerative 
disc disease.  

In June 1996 the RO received a copy of a Social Security 
Administration (SSA) attorney advisor decision dated in 
October 1995 in which it was determined that the veteran was 
disabled for purposes of receipt of SSA insurance benefits.  
SSA noted that the veteran had employment experience as a 
truck driver, apartment maintenance worker, mechanic, and 
laborer.  It was determined that the veteran's skills were 
not transferable and that jobs that met his skills were not 
available in "significant numbers".  

Additionally, the veteran submitted a statement from the Kern 
Radiology Medical Group dated in September 1993, which 
indicated low back pain with a history of prior surgery.  The 
report further indicated pronounced status post laminectomy 
scarring at the L5-S1 level with posterior retraction of 
neural elements.  




The physician noted a small right posterior recurrent 
herniation of nucleus pulposus at the L5-S1 level, which did 
not appear to impinge on neural elements.  There was no 
evidence of compromise, stenosis or destructive bony lesions.  

The veteran was diagnosed with status post posterior 
laminectomy and fusion at the L3-4, L4-5 and L5-S1 levels; 
small recurrent right posterior extrusion of nuclear material 
at the L5-S1 level without existence of direct impingement on 
neural elements; and right posterior protrusion of nuclear 
material at the L4-5 level.  The physician also diagnosed the 
veteran with post surgical scaring with some retraction of 
neural elements at the L4-5 and L5-S1 levels; and 
degenerative desiccation of all lumbar discs with narrowing 
of the L3-4 to L5-S1 levels.  

In June 1996 the RO also received a report from Bakersfield 
MRI, which indicated bilateral hip and leg pain.  There was 
normal alignment of the lumbar vertebral bodies, disc space 
narrowing at L4-5 and L5-S1, loss of normal signal intensity 
at L3-4 to L5-S1, and focal disc extrusion on the right.  
Examination also revealed moderate to severe spinal stenosis 
complicated by hypertrophic degenerative changes of the facet 
joints and a broad-based, diffuse asymmetric bulge of the 
disc on the left.  

The veteran was diagnosed with degenerative disc desiccation 
at L3-4 to L5-S1, focal disc extrusion on the right at L3-4, 
moderate to severe spinal stenosis at L4-5, and asymmetric 
broad-based bulge of the annulus on the left at L5-S1.  

In July 1996 the RO received a statement from the veteran 
refusing to report for any VA examinations scheduled at the 
VA Medical Clinic Sepulveda.  At that time the RO also sent a 
letter to SSA requesting copies of the medical records used 
in their determination that the veteran was disabled.  In 
August 1996 the veteran's wife called the VA Medical Clinic 
Sepulveda and indicated that the veteran wished to "withdraw 
his claim" and be examined at a later date.  

A report of contact dated in April 1997 indicated that the 
veteran preferred to be examined at the VA Medical Clinic in 
West Los Angeles.  The veteran reported that he had not had 
any recent treatment although he was taking over-the-counter 
Motrin for his pain.  

The veteran was scheduled for an examination at the West Los 
Angeles VA Medical Center in May 1997.  Again, the veteran 
indicated that he wished to "withdraw" his claim "at this 
time [but] will call the [RO] to reschedule."  

In a letter dated in June 1997 the RO requested that the 
veteran clarify his intent to withdraw his appeal.  The 
veteran responded in a letter dated in September 1997 in 
which he stated "I have done it all before, two years ago . 
. . The process of going to LA and getting these types of 
exams is a waste of my time as well as the time of others.  
The exam should be complete and thorough enough the first 
time around."  The RO advised the veteran by letter dated 
March 11, 1998 that refusal to present for scheduled VA 
examinations would result in his claim being adjudicated 
based upon the evidence already of record.  The veteran was 
rescheduled for examination at the VA Medical Center in 
Sepulveda on March 25, 1998; he failed to report.  


Criteria

To establish a basis for finding a permanent and total 
disability for pension purposes, the evidence must 
demonstrate that the veteran is unemployable by reason of non 
service-connected disabilities not the result of the 
veteran's own willful misconduct, and is reasonably certain 
to remain unemployable throughout his life, or is suffering 
from any disability that renders it impossible to follow a 
substantially gainful occupation if it is reasonably certain 
that the disability will continue throughout the veteran's 
life.  Unemployability may be established on the basis of the 
particular circumstances of the veteran, including 
disabilities in combination with employment, background and 
age.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.17.  



The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases. See Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  

The holdings in these cases are to the combined effect that 
VA has a duty to ensure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests", a determination 
must then be made whether there is entitlement to non 
service-connected disability pension on an extra-schedular 
basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. § 4.15 (2001) 
and mandates that total disability will be found to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2) and 4.17 
(2001) and mandates that where it is shown that a veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16 (2001), and it is shown that they are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.  

If the veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the veteran should be granted entitlement to non 
service-connected disability pension on an extra-schedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

Thus, when developing a claim for non service-connected 
pension benefits for a veteran of wartime service, the RO 
must identify all the veteran's disabilities and assign a 
disability rating using VA's Schedule, 38 C.F.R. Part 4.  
Thereafter the RO must combine the ratings and determine 
whether the veteran is permanently and totally unable to 
obtain and retain substantially gainful employment due to 
disability.  38 C.F.R. §§ 4.5, 4.16, 4.17.  If there is one 
ratable disability, it must be rated as 60 percent or more, 
and if there are two or more disabilities, there should be at 
least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.

Pertinent to the instant appeal, the Board first notes that 
the veteran meets the active duty requirement for basic 
eligibility for pension benefits, i.e., he served on active 
duty for a period of ninety (90) consecutive days or more 
during a period of war. See 38 U.S.C.A. §§ 101(11)(29); 
1521(a)(j)(1) (West 1991).  

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (2001).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc., Id.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190. 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 397 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to 
his/her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  

Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the efforts of the RO in 
the development of medical evidence appears to be complete.  

By virtue of the correspondence, the SOC, and the 
supplemental SOC's provided by the RO in October 1995, May 
1996, August 1997, March 1998, September 2000, and September 
2001, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board further notes that the veteran has verbally and in 
writing indicated an unwillingness to undergo examinations at 
the Sepulveda VA Medical clinic.  In fact, the veteran has 
canceled approximately three VA examinations scheduled in 
August 1996, May 1997 and March 1998 at the VA Medical 
Centers in Sepulveda and Los Angeles.  



The veteran was advised by letter dated in March 1998 that 
his failure, without good cause, to report for any scheduled 
examination could result in the denial of his claim.  38 
C.F.R. § 3.655 (2001).  The Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to his claim is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)).  

The RO itself apprised the veteran of the VCAA in its most 
recent supplemental statement of the case in September 2001, 
at which time it apprised him of the consequences of a 
failure to report for VA medical examinations.  

Having determined that the duties to notify and the duties to 
assist have been satisfied, the Board must now proceed to an 
evaluation of the record and a determination of the claim on 
appeal.


Analysis

As the Board reported earlier, the RO apprised the veteran of 
the need of his cooperation in reporting for VA examinations 
for the purpose of properly considering his claim for pension 
benefits.  The veteran quite unabashedly consistently, on at 
least three occasions, refused to cooperate by reporting for 
comprehensive VA examinations scheduled for the sole purpose 
of considering his claim for pension benefits.  




In accordance with the above cited pertinent criteria, the 
veteran has not established a good cause for failing to 
report for VA examinations.

The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's original pension claim require that his claim be 
denied rather than decided on the evidence of record.  The 
distinction between treatment of initial compensation claims 
and other claims such as the veteran's pension claim is clear 
in the regulation.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report for VA examinations.  Although 
arguably distinguishable from the situation in Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997), the facts of this case 
appear similar enough and do not appear to justify additional 
development.  

For example, there is no evidence to suggest that the 
veteran's whereabouts are unknown or that he is not at his 
address of record.  On the contrary, the veteran's correct 
address and whereabouts are not in dispute.  The record is 
clear that he did receive notice to report for VA 
examinations.  The record is also clear in showing that he 
intentionally is refusing to cooperate in the adjudication of 
his claim and has therefore left the Board no alternative but 
to consider his claim on the basis of the record as 
constituted.

The Board is satisfied that the veteran deliberately refused 
to report for VA examinations without good cause.  38 C.F.R. 
§ 3.655.  Therefore, the Board finds that the veteran's claim 
for a permanent and total disability rating for pension 
purposes on both schedular and extraschedular bases must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes on schedular as well as extraschedular 
bases is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

